Citation Nr: 0733531	
Decision Date: 10/25/07    Archive Date: 11/02/07

DOCKET NO.  05-05-351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection a psychiatric 
disability, characterized as depression and post-traumatic 
stress disorder (PTSD). 

2.  Entitlement to service connection for tooth disability. 

3.  Entitlement to service connection for bilateral hiatal 
hernias.

4.  Entitlement to service connection for hypertension. 

5.  Entitlement to service connection for disability 
exhibited by defective vision. 

6.  Entitlement to service connection for bilateral hearing 
loss. 

7.  Entitlement to service connection for disability 
manifested by tremor of the hands. 




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. Rose, Counsel 


INTRODUCTION

The veteran had active military service from January 1977 to 
January 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  The veteran testified before the undersigned in 
April 2007.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

On review, the Board finds that additional development is 
necessary.  During the veteran's April 2007 personal hearing, 
he indicated that he has been on disability retirement from 
civil service since 2002.  The claims folder includes some 
clinical 


notes and statements from Fort Monmouth, New Jersey in 2002 
and evaluations performed in 2002 for purposes of determining 
the status of the veteran's civilian employment.  However, it 
does not appear that the claims folder includes all the 
disability retirement records for civilian employment.  The 
veteran and his spouse attested that the veteran began 
working civil service in 1982 and received an examination at 
that time, and annual examinations for the continued 
employment in civil service until 2002.  The veteran 
indicated during the hearing that he had copies of those 
records.  The claims folder also shows that a VA Form 21-4192 
with signed written authorization from the veteran was 
prepared in December 2004.  

The veteran also stated that he received treatment from a Dr. 
Sharma in Germany at Letterman Army Medical Center from 1989 
to 1996.  Service medical records show treatment at Letterman 
Army Medical Center during service; however, the claims 
folder does not include any record of treatment at Letterman 
Army Medical Center following discharge from active service. 

The veteran also testified that he received treatment from 
Dr. Reed beginning in 1996.  Some the records from Dr. Reed 
(October 2003 to January 2004) are included in the claims 
folder, but this may not represent all of the treatment 
records available.  The Board finds that, on remand, all 
identified medical evidence should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  After receiving the appropriate 
authorization, the RO should request and 
associate all medical records from: Dr. 
Reed dated from 1996 to the present; 
Letterman Army Medical Center from 1989 to 
1996; records associated with the 
veteran's civil service from 1982 to 2002, 
including his annual physical examinations 
and records regarding his disability 
retirement.  The veteran should also 
submit any copies of pertinent records in 
his possession.  All records obtained 
should be associated with the claims 
folder.

2.  Upon completion of the above requested 
development, the RO should readjudicate 
the veteran's service connection claims, 
taking into account any newly obtained 
medical evidence.  All applicable laws and 
regulations should be considered.  If any 
benefits sought on appeal remain denied, 
the veteran should be provided with a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



